                    Case 2:19-cv-01731-APG-BNW Document 18 Filed 11/06/19 Page 1 of 2



               1    Deverie J. Christensen
                    Nevada State Bar No. 6596
               2    JACKSON LEWIS P.C.
                    300 South Fourth Street, Suite 900
               3    Las Vegas, Nevada 89101
                    Tel: (702) 921-2460
               4    Email: deverie.christensen@jacksonlewis.com

               5    Attorneys for Defendant
                    Ramparts, LLC.
               6
                                                 UNITED STATES DISTRICT COURT
               7
                                                       DISTRICT OF NEVADA
               8
                    BRYANT LECHUGA,                                       Case No. 2:19-cv-01731-APG-BNW
               9
                                   Plaintiff,
              10
                           vs.                                            MOTION FOR LEAVE TO
              11                                                          WITHDRAW ATTORNEY DONALD
                    RAMPARTS, LLC, a Nevada Limited Liability             P. PARADISO
              12    Company; DOES I-X; and ROE Business
                    Entities I-X,
              13
                                   Defendants.
              14

              15           Defendants MGM RESORTS INTERNATIONAL (“MGMRI”) and RAMPARTS, LLC,

              16    by and through its counsel Jackson Lewis P.C., hereby requests leave of Court to remove attorney

              17    Donald P. Paradiso as counsel of record from the above captioned case and the Court’s docket.

              18    Mr. Paradiso is no longer an employee of Jackson Lewis P.C. and his withdrawal will not cause

              19    any delay in the action. Deverie Christensen will remain lead counsel of record for Plaintiff.

              20           Dated this 6th day of November 2019.
                                                                          JACKSON LEWIS P.C.
              21

              22                                                          /s/ Deverie J. Christensen
                       IT IS SO ORDERED                                   Deverie J. Christensen, Bar # 6596
              23                                                          300 S. 4th St., Suite 900
                                                                          Las Vegas, NV 89101
              24       DATED: April 30, 12,
                              November  20192019
                                                                          Attorneys for Defendant
              25                                                          Ramparts, LLC

              26
                       __________________________________________________
              27
                       BRENDA WEKSLER
              28       UNITED STATES MAGISTRATE JUDGE
                                                                    -1-
JACKSON LEWIS P.C
   LAS VEGAS
                    Case 2:19-cv-01731-APG-BNW Document 18 Filed 11/06/19 Page 2 of 2



                1                                    CERTIFICATE OF SERVICE

                2            I HEREBY CERTIFY that I am an employee of Jackson Lewis P.C., and that on this 6th

                3   day of November, 2019, I caused to be served via the Court’s CM/ECF Filing, a true and correct

                4   copy of the above foregoing MOTION FOR LEAVE TO WITHDRAW ATTORNEY

                5   DONALD P. PARADISO properly addressed to the following:

                6   James P. Kemp
                    Kemp & Kemp
                7   7435 W. Azure Drive, Suite 110
                    Las Vegas, NV 89130
                8
                    Attorneys for Plaintiff
                9   Bryant Lechuga

              10
                                                                        /s/ Kelley Chandler
              11                                                        Employee of Jackson Lewis P.C.

              12
                    4840-4925-9434, v. 1
              13

              14

              15

              16

              17

              18

              19
              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C
   LAS VEGAS                                                      -2-
